118 F.3d 1579
Jeffrey Williamsv.Marvin T. Runyon, Postmaster General, U.S. Postal Service,James Dennis, Plant Manager, James Bett, Operation Manager,Deborah Smith, Labor Relations, Bernice Gay, OperationMAnager, John Farrell, SUpervisor, Larry Nesmith,Supervisor, Larry Nesmith, Supervisor, Ms. Dennis, Time UnitSupervisor, First NAme Known, Francis Reavis, OfficeManager, Dennis Bowie, Union Official, William Fraizer,Union Official, Zera Wright, Union Official, Tammie Crutter,
NO. 96-5771
United States Court of Appeals,Third Circuit.
June 19, 1997

Appeal From:  D.N.J. ,Nos.955194, 955408 ,
Lechner, J.


1
Affirmed.